Title: From George Washington to Timothy Pickering, 18 March 1795
From: Washington, George
To: Pickering, Timothy


        
          Sir,
          Philidelphia 18th March 1795
        
        On considering that part of your letter of the  instt which relates to the establishment of a Post at Presqu Isle I have no hesitation in giving it as my opinion that the position is eligable, in several points of view, & that the United States ought to fix one there. The doubt I have is, from whence, in the reduced, & reducing state of the Legion, and the uncertainty of the negotiation of Peace with the Western Indians a competent force is to be obtain’d to possess & garrison it.
        On the last of these points a report will be expected from you.
        
          G. Washington
        
      